Exhibit 10.1 SPI Solar PowerSuzhou Co. , Ltd. GD Solar Co. , Ltd . Cooperation Framework Agreement Place of Agreement:Shanghai Date of Agreement: October 22, 2014 Party A:SPI Solar PowerSuzhouCo., Ltd. Party B:GD Solar Co., Ltd. Whereas: In order tomeet the needs ofthe development of new energy industry,bothparties decided toconstruct acomprehensive strategic cooperative partnershipin thephotovoltaic power plantinvestment, development, construction andoperation based on the principle of honest cooperation, complementary advantages, resource sharing, equality and mutual benefit.Thereforethe two parties reachedcooperation frameworkagreementas follows: Without any specialdeclaration, "Party A" in thisframework agreementcan beunderstood as"Party A and/ or its relevant Company"; "Party B" can beunderstood as"Party Band / or itsrelevant Companyand / oritsrelevant business partners”.According tothis framework agreement, therelevant companyrefers tothe directly or indirectly controllingcompaniesand the companies directly or indirectly controlled. Here “control"refers to one party’s guiding rights or powers of policymanagement and administrative affairs to the other partythrough contract, theequityor equityarrangement.Both parties confirm theyhave separatelygained itsrelevant company’s authorization on signing the framework agreement. 1.Strategic planningand cooperation mode 1.1 Both parties confirm they shallhave joint cooperation in developing, investing and constructing photovoltaic power stationin the nationwidescale. From 2015 to 2017 thetotal capacityis expected tobe 1.5GW. In 2015, itis expected to be 500MW,and500MWin 2016and 2017 respectively.As for the in-depth development ofcooperation inthe future,the two parties will further expandscope, sizeand depth of cooperation. 1.2 Both partiescan choosethe followingcooperation mode inpower plantinvestment and development: (1) PartyA is responsible for drafting photovoltaic power plantinvestment, investment guidelines,profitability requirementstandardand development plans. After both parties confirm thedevelopmentstrategy anddetermine the specific implementationplan, Party B shall be responsible forthe on-the-spot investigation of the project at early stage. After preliminary assessment from both parties,therelevantcompanies of Party Bare responsible for registration of project companyandbegin preparatory work,which includes but is not limited tofacilitating project companyto obtain legalproject land use rights,getting access to relevant"pass" issued by competent department,the filingnotice orgaining approval of power access by Power Grid Corpin province /autonomous region. Afterwards Party B is responsible for general contracting construction of EPC.Prices and otherspecific matters are agreed uponby both parties. Afterthe completion and operation of the project and meeting investment profits of Party A,Party A shall purchase 80%-100%equity of Party B’s relevant cooperative companies and negotiate the price. (2)Projects developed solely by Party A: In thepremise of compliance with the provisions ofrelevant laws and regulations,Party B is given priority to be entrusted for theEPC general contractorconstruction in accordance with fair marketprice andmode. Concrete mattersshall be agreed uponby both parties. (3)Incompliance with the provisions ofthe relevant laws and regulationssuch asthe premiseof the normative documents,Party Ais entitled to a right of first refusaltopurchaseorcooperate with respect toprojects developed or constructed by Party B under the same conditions. (4)The projects in the construction orhaving been completed held by relevant cooperative companies of Party B shall have the priority to be transferred to Party A with the premiseof the legal provisions. After the completion ofthe internalreviewinParty A,Party A shallpurchase the project company80%-100% equity, and equity transferprice is determinedby the projectIRR principle. 2. Confidential Responsibility (1) The parties acknowledges and agrees thatduring and before signing the framework agreement, business, financial condition and all information (regardless of the media) revealed by one party to the other should be confidential information (hereinafter referred to as "confidential information"). Unless the Parties agreed otherwise in writing, receiving (notifying) party should keep confidential of the confidential information. Except for the two parties’ purpose to determine the development of cooperation projects or the need of abiding by the relevant laws and regulations, it is forbidden to use or disclose the confidential information to any third party. The two parties’ confidentiality obligations are still valid under this clause during the validity of this framework agreement expires within one year. 3. The execution and termination The agreementshould come into effect upon being signed and sealed by both parties.This agreementshall bevalidfor three years.This framework agreementshall terminateunder any of the following circumstances: (1)Both parties agree toterminate thisframework agreement onlyin writing; (2)When one partybreaches confidentiality obligations or causethis framework agreementfail to achieve its purpose,the other party can terminate thisframework agreement. 4. The effectiveness of the termination After termination of this framework agreement,one party shallreturn confidentialdata andinformation of the other party.Information which is unable to be returnedshould be promptlydestroyed. 5. Dispute resolution All matters concerning signing, explaining and implementing the agreement shall apply tolaws inthe People's Republic of China(excluding Hong Kong Special Administrative Region,MacaoSpecial Administrative Regionand Taiwan).All disputesbetween the partiesduring the executionof thisframeworkagreement shall be settled by both parties through friendly consultation;ifno settlement can be reached, the parties shall submit the dispute tothe people's court where the plaintiffis located. This agreement has six copies, and eachparty keepsthree copies with the same effect. (notext hereafter) (The signingpage) Party A: SPI Solar Power Suzhou Co. , Ltd. The authorized person: (seal) October 22, 2014 Party B: GD Solar Co. , Ltd . The authorized person: (seal) October 22, 2014
